The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al (DE 102017011058, cited by applicant).
Riedel shows a transport vehicle, comprising (referring to Fig. 1 in general and to the Fig. 6 embodiment in particular): a primary chassis 1; a first set of wheels 2 attached to a bottom surface of the primary chassis, wherein the first set of wheels supports the primary chassis; a guide arrangement mounted on the primary chassis (Fig. 6: the openings in chassis 1 through which cylinders 22 extend, noting that Fig. 6 only shows the left side of the vehicle shown in Fig. 1); a secondary chassis (lower portion of 22 including 40) slidably mounted on the guide arrangement, wherein the primary chassis and the secondary chassis are parallel and spaced apart from each other; a second set of wheels 3 coupled to the secondary chassis, wherein the second set of wheels supports the secondary chassis; a suspension arrangement 11 that couples the second set of wheels to the secondary chassis; and a payload lifting arrangement (upper portion of 22 including 6) positioned on a top surface of the secondary chassis to lift a payload, wherein when a weight of the payload is below or equal to a threshold weight, the 
Re claim 7, each of the first set of wheels is a castor wheel (par. [0078]).
Re claim 8, each of the second set of wheels is a drive wheel (par. [0079]).
Re claim 9, the transport vehicle of Riedel further comprises a drive mechanism 5, 5a that controls a movement of the second set of wheels.
Re claim 10, the weight of the payload generates traction on a surface that is in contact with the first and second sets of wheels (inherent from Fig. 1).
Re claim 11, the payload lifting arrangement comprises: a contact plate 6 for lifting the payload; and a lifting device (upper portion of 22) connected to the contact plate, wherein the lifting device moves the contact plate between a raised position and a lowered position.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al.
Re claim 2, Riedel further discloses that the guide arrangement comprises a set of linear guides attached to a top surface of the primary chassis (see Fig. 6: the vertical surfaces of the openings in chassis 1 through which the lower portions of 22 extend), wherein the secondary chassis is slidably mounted on the set of linear guides, and a set of positive stops (portion of 40 which contacts chassis 1) such that a first distance is “maintained”, as broadly recited, between the top surface of the primary chassis and each of the set of positive stops, but does not show that the set of positive stops is attached to the set of linear guides. Instead, they are part of the secondary chassis.
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Riedel by attaching the set of positive stops to the set of linear guides instead of the secondary chassis, as this would merely be the rearrangement or reversal of the essential parts of the device, which has been held to involve only routine skill in the art.

Re claim 4, the set of positive stops restricts a downward movement of the secondary chassis along the set of linear guides based on a contact established between the secondary chassis and the set of positive stops.
Re claim 5, in the Fig. 7 embodiment, Riedel further discloses locking devices 60 for locking each element 22 relative to the chassis 1 in different positions. These are considered to be an additional or alternative set of positive stops, wherein an attachment position of each of the set of positive stops can be varied to adjust the threshold weight (pars. [0109] – [0110]). When modified as described above with respect to claim 2 such that the stops were attached to the linear guides, this additional or alternative set of stops would meet the claimed limitations of being detachable from the corresponding set of linear guides, and wherein an attachment position of each of the set of positive stops on the corresponding set of linear guides would be varied to adjust the threshold weight.
Re claim 6, Riedel shows that the suspension arrangement comprises one or more suspension springs 11 such that compression of the one or more suspension springs is based on the weight of the payload and the first distance.
Re claim 12, Riedel discloses in par. [0006] that the vehicle is an automated guided vehicle controlled by a master control system to pick up and transport a payload to a destination, but does not explicitly disclose the master control system to be a server configured to communicate, to the transport vehicle, a set of instructions to transport the payload from a first location to a second location, wherein the transport vehicle, based 
Claims 13-20 are treated in the same manner as analogous claims 2-9 and 11 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Andrea discloses an automated vehicle control system wherein the vehicles are in communication with a server. Feng shows a payload transport vehicle with primary and secondary chassis. Uebelhart shows a payload transport vehicle with first and second sets of wheels, wherein one set of wheels supports the vehicle when there is no payload or the payload weight is less than a threshold, and both sets of wheels support the vehicle when the payload weight exceeds the threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/23/21